DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1 – 14 were originally presented having a filing date of 10/01/2019 and claiming priority to KR10-2019-0058677 that was filed on 05/20/2019.

Claim Objections

Claim 2 - 14 objected to because of the following informalities:  
Claim 2, line 1 should read “The braking control system for [[a]] the vehicle of claim 1, …”
Claim 3-6, line 1 should read “The braking control system for [[a]] the vehicle of claim 2, …”
Claim 7, line 1 should read “A braking method for a vehicle using the braking control system for [[a]] the vehicle of claim 1 …”
Claim 8 – 9, 11, 13 line 1 should read “The braking control method for [[a]] the vehicle of claim 7 …”
Claim 10, line 1 should read “The braking control method for [[a]] the vehicle of claim 9 …”
Claim 12, line 1 should read “The braking control method for [[a]] the vehicle of claim 11 …”
Claim 14, line 1 should read “The braking control method for [[a]] the vehicle of claim 13 …”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 – 5 recites “…adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage…” There is insufficient antecedent basis for the claim limitation “the first voltage.” For the purpose of compact prosecution, examiner will interpreted as ““…adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first [[voltage]] battery…” 

Claim 12, line 3 – 5 recites “…adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage…” There is insufficient antecedent basis for the claim limitation “the first voltage.” For the purpose of compact prosecution, examiner will interpreted as ““…adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first [[voltage]] battery…”





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Park et al. (Publication No. US 20150291040 A1; hereafter Park).

Regarding to claim 1, Park teaches a braking control system for a vehicle, comprising: 
	a motor providing rotational force to wheels of the vehicle;
 ([Par. 0012], “The first motor 3 is mechanically connected to a vehicle wheel 9 through a transmission 8 sothat power can be transmitted”)
	a first battery configured to store electric energy for driving the motor;
([Par. 0005], “a motor obtaining torque from electric energy of a battery”) 
	an inverter connected to the first battery via a direct current (DC) link terminal and configured to perform a bidirectional power conversion between the DC link terminal and the motor; 
(Figure 2, [Par. 0010], “ A battery is rechargeably connected to the motor through an inverter that is a power conversion device”

[Par. 0013], “The first and second inverters 4 and 6 are connected to a high voltage battery (main battery) 10 through a DC-link 7 having a capacitor C”)

	a direct current (DC) converter connected to the DC link terminal to down-convert a voltage of the DC link terminal and output the down-converted voltage;  
[Par. 0018], “A low voltage (12V) battery (auxiliary battery) 14 and a low voltage electric field load (not shown) are connected to the DC-link 7 through the LDC 13”)

([Par. 0020], “the LDC 13 converts the high voltage DC voltage supplied from the high voltage battery10 and the high voltage DC voltage of regenerative energy generated by the motors 3 and 5 into a low voltage DC voltage”)

	a second battery supplied with the voltage converted by the DC converter and having a voltage lower than that of the first battery; ([Par. 0020], “charges the low voltage DC voltage in the low voltage battery 14 or supplies the low voltage DC voltage to the low voltage electric field load” wherein the low voltage battery has lower voltage than the high voltage battery”) and 
	a controller configured to operate the inverter and the DC converter to charge regenerative braking energy generated from the motor during braking of the vehicle in the first battery and the second battery. 
([Par. 0076], “the voltage controller may configured to generate a regenerative torque instruction for generating a regenerative torque”

[Par. 0014], “The first and second inverters 4 and 6 supply, to the high voltage battery 10, regenerative power generated by the motors 3 and 5 in regeneration of the motors through the DC-link 7” wherein the generative power is generated from the generative braking mode. 

[Par. 0020], “the LDC 13 converts the high voltage DC voltage supplied from the high voltage battery10 and the high voltage DC voltage of regenerative energy generated by the motors 3 and 5 into a low voltage DC voltage, and charges the low voltage DC voltage in the low voltage battery 14 or supplies the low voltage DC voltage to the low voltage electric field load”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim, Sanjoon (Publication No. US 20160105132 A1; hereafter Kim).

Regarding to claim 2, Park teaches the system of claim 1.
Park teaches the system to charge regenerative braking energy to the first battery and the second battery as described in claim 1 above. The system operate the inverter for the motor to output the execution regenerative braking torque.
 ([Par. 0076], “the voltage controller may configured to generate a regenerative torque instruction for generating a regenerative torque”

[Par. 0014], “The first and second inverters 4 and 6 supply, to the high voltage battery 10, regenerative power generated by the motors 3 and 5 in regeneration of the motors through the DC-link 7”)

	Park does not explicitly disclose to calculate a chargeable energy amount of both the first battery and the second battery based on a state of charge of the first battery and the second battery during braking of the vehicle; determine an execution regenerative braking torque which is output from the motor based on the chargeable energy amount.

calculate a chargeable energy amount of both the first battery and the second battery based on a state of charge of the first battery and the second battery during braking of the vehicle;  
([Par. 0032], “The vehicle controller 10 may be configured to determine whether regenerative braking of the electric vehicle is required based on the signal output from the driving information detector 50, and calculate an available torque considering the battery system based on a signal output from the battery management system 35”

[Par. 0035], “When the regenerative braking of the electric vehicle is required at the step S100, the vehicle controller 10 may be configured to calculate a charging possible power of the battery at step S110.The charging possible power of the battery may be calculated based on the a battery state of charge(SOC), a charging limit power of the battery limited by a battery temperature, and a loss power of apart load consumed by an air conditioner or a heater”)

	determine an execution regenerative braking torque which is output from the motor based on the chargeable energy amount;  
([Par. 0033], “vehicle controller 10 may be configured to perform regenerative braking by calculating a regenerative braking capacity based on a minimum torque between the available torque considering the battery system and the available torque considering the motor system”)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park to incorporate the teaching of Kim. The modification would have been obvious because by determining the chargeable amount of the battery, it allows the system to determine if the battery needs to be charged from the regenerative braking energy or how much energy the battery can be charged. Exceeded charge would cause damages to the battery or cause the battery to wastefully discharge exceeded energy. 

Claim 7 describes limitations for a method that is similar to the limitations for the braking control system of claim 2. Therefore, claim 7 is rejected under 35 USC § 103 for the same reason as described above.
	

Claim 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Kojima, Masakiyo (Publication No. US 20020063000 A1; hereafter Kojima).

Regarding to claim 3, the combination of Park and Kim teaches the system of claim 2.
Kim further teaches the controller is configured to: 
	calculate a required braking torque based on a engagement amount of a brake pedal of the vehicle;  ([Par. 0030], “The brake controller 25 may be configured to calculate a braking amount of hydraulic pressure of a pedal stroke and hydraulic pressure of a master cylinder when a driver requests a brake.15Attorney Docket No. 048288-901001US(Patent)”)
	calculate the maximum possible regenerative braking torque, which is the maximum value of the regenerative braking torque which is provided to the motor, based on the required braking torque; 
([Par. 0032], “The vehicle controller 10 may be configured to determine whether regenerative braking of the electric vehicle is required based on the signal output from the driving information detector 50, and calculate … an available torque considering the motor system according to a condition of the motor 16” wherein the “available torque considering the motor system” reads on the “maximum possible regenerative braking torque”)

calculate the maximum allowable regenerative braking torque, which is the maximum value of the allowable regenerative braking torque, based on the chargeable energy amount;
([Par. 0032], “The vehicle controller 10 may be configured to determine whether regenerative braking of the electric vehicle is required based on the signal output from the driving information detector 50, and calculate an available torque considering the battery system based on a signal output from the battery management system 35” wherein the “an available torque considering the battery system” reads on the maximum allowable regenerative braking torque.

[Par. 0035], “When the regenerative braking of the electric vehicle is required at the step S100, the vehicle controller 10 may be configured to calculate a charging possible power of the battery at step S110.The charging possible power of the battery may be calculated based on the a battery state of charge(SOC), a charging limit power of the battery limited by a battery temperature, and a loss power of apart load consumed by an air conditioner or a heater”)


	determine a smaller torque of the maximum possible regenerative braking torque and the maximum allowable regenerative braking torque as the execution regenerative braking torque.
([Par. 0033], “vehicle controller 10 may be configured to perform regenerative braking by calculating a regenerative braking capacity based on a minimum torque between the available torque considering the battery system and the available torque considering the motor system”)

	The combination of Park and Kim teaches to calculate executive regenerative braking torque based on the chargeable energy amount and the torque generated by the motor as described above, but does not explicitly disclose to predict a braking time based on the required braking torque and driving information of the vehicle to calculate braking torque. 

	However, Kojima teaches predict a braking time based on the required braking torque and driving information of the vehicle to calculate braking torque. ([Par. 0025], “At the time of the regeneration control, the transmission is usually controlled as follows. That is, when the connection-disconnection device is in a disengaged state, a requested braking power work per unit time (braking power) is determined in accordance with, for example, the requested braking torque and the vehicle speed. Using a predetermined map or the like, a target rotation speed that maximizes the electric power generation efficiency is determined on condition that the target rotation speed is on a rotation device rotation speed-braking torque line that provides the aforementioned requested braking power, and is within a range of rotation speed achievable by the shift control of the transmission… It is also possible to limit the electric power generation efficiency by using a safeguard providing a limit) or the like, or to set a target rotation speed by introducing the charging efficiency of the battery as a factor.” Wherein the “vehicle speed” reads on the “driving information of the vehicle”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park and Kim to incorporate the teaching of Kojima. The modification would have been obvious because by considering the braking time based on the requested braking torque and the vehicle speed, it allows to the system to determine how much of regenerative braking can be supplied to the battery during the braking and determine if the battery would have enough energy to supply back to the motor in case the vehicle increases the speed.

Claim 8 describes limitations for a method that is similar to the limitations for the braking control system of claim 3. Therefore, claim 8 is rejected under 35 USC § 103 for the same reason as described above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Lee et al. (Publication No. US 20190229540 A1; hereafter Lee).

Regarding to claim 4, the combination of Park and Kim teaches the system of claim 2.
The combination of Park and Kim teaches the first battery receives the regenerative braking energy from the output voltage of the DC link terminal side of the inverter, and the second battery is charged by the output voltage of the DC converter as described in claim 1 above, but not explicitly disclose the controller is configured to operate the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first battery, and simultaneously operate the DC converter to adjust an output of the DC converter to become greater than a voltage of the second battery.

However, Lee teaches the controller is configured to operate the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first battery, and simultaneously operate the DC converter to adjust an output of the DC converter to become greater than a voltage of the second battery. ([Par. 0004], “uses the current from the motor(s) to charge the battery to achieve regenerative braking, thereby slowing down the vehicle. It should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” where this is interpreted as the output voltage of a source (such as output voltage from an inverter or a dc converter) needs to be higher than the voltage of the battery in order for the current to flow from the source to the battery)

“it should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” (Lee, [Par, 0004]).
	


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Symanow et al. (Publication No. US 20180056790 A1; hereafter Symanow).

Regarding to claim 11, the combination of Park and Kim teaches the method of claim 7.

The combination of Park and Kim teaches to charge the regenerative braking energy from the motor to the first battery and second battery as described in claim 1 above, but not explicitly disclose wherein in the operating of the inverter, the second battery is charged after the first battery is fully charged using the regenerative braking energy generated by the execution regenerative braking torque.

However, Symanow teaches wherein in the operating of the inverter, the second battery is charged after the first battery is fully charged using the regenerative braking energy generated by the execution regenerative braking torque. ([0003], “isolate and convert power transferred between high voltage (HV) and low voltage (LV) busses, and a controller configured to, responsive to regenerative power exceeding a charge power limit of a traction battery receiving charge via the HV bus, increase an output voltage of the converter to initiate transfer of some of the regenerative power to an auxiliary battery connected with the LV bus” wherein the “traction battery” reads on the “first battery” and the “auxiliary battery” reads on the “second battery”. The auxiliary battery is charged when the traction battery is fully charged.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park and Kim to incorporate the teaching of Symanow. The modification would have been obvious because by charging the second battery when the first battery is fully charged, it prevents exceeded regenerative braking energy to be continuously supplied to the first battery. Exceeded charge would cause damage to the first battery or cause the first battery to wastefully discharge exceeded energy.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Lee in further view of Symanow. 
Regarding to claim 5, the combination of Park and Kim teaches the system of claim 1.
The combination of park and Kim teaches to operate the inverter and the DC converter to charge the regenerative braking energy from the motor to the first battery and second battery respectively as described in claim 1 above, but does not explicitly disclose to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage when charging the first battery; operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state.

However, Lee teaches to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage when charging the first battery; operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the   ([Par. 0004], “uses the current from the motor(s) to charge the battery to achieve regenerative braking, thereby slowing down the vehicle. It should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” where this is also indicated that the inverter would adjust the voltage from the motor to a lower voltage than the battery voltage in order to stop charging when the battery exceeds charging limit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park and Kim to incorporate the teaching of Lee. The modification would have been obvious because “it should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” (Lee, [Par, 0004]).
	
	The combination of Park, Kim and Lee does not explicitly disclose to operate the DC converter to output a voltage lower than a voltage of the second battery or stop an operation of the DC converter while operating the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage; and operate the DC converter to output a voltage greater than the voltage of the second battery while operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state.

	However, Symanow teaches to operate the DC converter to output a voltage lower than a voltage of the second battery or stop an operation of the DC converter while operating the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage; and operate the DC converter to output a voltage greater than the voltage of the second battery while operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state. ([0003], “isolate and convert power transferred between high voltage (HV) and low voltage (LV) busses, and a controller configured to, responsive to regenerative power exceeding a charge power limit of a traction battery receiving charge via the HV bus, increase an output voltage of the converter to initiate transfer of some of the regenerative power to an auxiliary battery connected with the LV bus” wherein the “traction battery” reads on the “first battery” and the “auxiliary battery” reads on the “second battery.” The traction battery is charged by the regenerative braking energy until it becomes fully charged or exceeding a charging limit, then the auxiliary battery is charged. It is obvious to those skilled in the art in order to charge a battery from a source, the voltage of the source needs to be higher than the voltage of the battery as described in the teaching of Lee above. When the traction battery is not in a full charged state and being charged by the regenerative braking energy, the DC converter would stop or adjust the output voltage to be lower than the auxiliary battery voltage to prevent the current to flow to the auxiliary battery. Once the traction battery is fully charged, the converter would adjust the output voltage to be greater than the auxiliary battery voltage in order to charge the auxiliary battery). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park, Kim and Lee to incorporate the teaching of Symanow. The modification would have been obvious because by charging the second battery when the first battery is fully charged, it prevents exceeded regenerative braking energy to be continuously .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Kim and Symanow in view of Lee. 
Regarding to claim 12, the combination of Park, Kim and Symanow teaches the method of claim 11.
Symanow further teaches to operate the DC converter to output a voltage lower than a voltage of the second battery or stop an operation of the DC converter while operating the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage; and operate the DC converter to output a voltage greater than the voltage of the second battery while operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state. ([0003], “isolate and convert power transferred between high voltage (HV) and low voltage (LV) busses, and a controller configured to, responsive to regenerative power exceeding a charge power limit of a traction battery receiving charge via the HV bus, increase an output voltage of the converter to initiate transfer of some of the regenerative power to an auxiliary battery connected with the LV bus” wherein the “traction battery” reads on the “first battery” and the “auxiliary battery” reads on the “second battery.” The traction battery is charged by the regenerative braking energy until it becomes fully charged or exceeding a charging limit, then the auxiliary battery is charged. It is obvious to those skilled in the art in order to charge a battery from a source, the voltage of the source needs to be higher than the voltage of the battery. When the traction battery is not in a full charged state and being charged by the regenerative braking energy, the DC converter would stop or adjust the output voltage to be lower than the auxiliary battery voltage to prevent the current to flow to the auxiliary battery. Once the traction battery is fully charged, the converter would adjust the output voltage to be greater than the auxiliary battery voltage in order to charge the auxiliary battery).

The combination of Park, Kim and Symanow does not explicitly disclose to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage when charging the first battery; operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state.

However, Lee teaches to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage when charging the first battery; operating the inverter to output a voltage lower than the voltage of the first battery when the state of charge of the first battery becomes a fully charged state. ([Par. 0004], “uses the current from the motor(s) to charge the battery to achieve regenerative braking, thereby slowing down the vehicle. It should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” where this is also indicated that the inverter would adjust the voltage from the motor to a lower voltage than the battery voltage in order to stop charging when the battery exceeds charging limit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park, Kim and Symanow to incorporate the teaching of Lee. The modification would have been obvious because “it should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” (Lee, [Par, 0004]).




	
Claim 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Koizumi, Yuki (Publication No. US 20180233943 A1; hereafter Koizumi).

Regarding to claim 9, the combination of Park and Kim teaches the method of claim 7.
The combination of Park and Kim teaches to charge the generative braking energy from the motor to the first battery and second battery as described in claim 1 above, but does not explicitly disclose wherein in the operating of the inverter, the first battery and the second battery are simultaneously charged using the regenerative braking energy generated by the execution regenerative braking torque. 

However, Koizumi teaches wherein in the operating of the inverter, the first battery and the second battery are simultaneously charged using the regenerative braking energy generated by the execution regenerative braking torque. 
([Par. 0107], “simultaneous charging of the first and second batteries 2 and 5 is performed at the timing at which the voltage VA of the junction exceeds the simultaneous charging start voltage obtained by adding a margin Δ to the open circuit voltage V_Pb of the first battery 2 while the generated current is supplied to the second battery 5 … at the time of the regenerative power generation, it is possible to start the simultaneous charging while preventing discharging of the first battery 2 by preferentially charging the second battery.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park and Kim to incorporate the teaching of Koizumi. The modification would have been obvious because by simultaneously charging both of the first battery and second battery with the regenerative braking energy, it would “preventing discharging of the first battery 2 by preferentially charging the second battery” (Koizumi) when the first battery reaches the charging limit.

Regarding to claim 13, the combination of Park and Kim teaches the method of claim 7.
	The combination of Park and Kim teaches to charge the generative braking energy from the motor to the first battery and second battery as described in claim 1 above, but does not explicitly disclose the first battery and the second battery are simultaneously charged using the regenerative braking energy generated by the execution regenerative braking torque when the regenerative braking energy provided to the first battery is decreased during charging of the first battery.		

	However, Koizumi teaches the first battery and the second battery are simultaneously charged using the regenerative braking energy generated by the execution regenerative braking torque when the regenerative braking energy provided to the first battery is decreased during charging of the first battery. 
([Par. 0107], “simultaneous charging of the first and second batteries 2 and 5 is performed at the timing at which the voltage VA of the junction exceeds the simultaneous charging start voltage obtained by adding a margin Δ to the open circuit voltage V_Pb of the first battery 2 while the generated current is supplied to the second battery 5 … at the time of the regenerative power generation, it is possible to start the simultaneous charging while preventing discharging of the first battery 2 by preferentially charging the second battery 5 and then determining the timing at which the simultaneous charging is started using the voltage VA of the junction and the open circuit voltageV_Pb of the first battery 2. Accordingly, it is possible to charge the first battery 5 to a certain extent while the second battery 5 is prevented from having a poor state of charge.” where this is interpreted as when the first battery reaches the charging limit, energy received by the first battery is decreased and it might discharge the exceeded energy supplied from the regenerative braking. At this time, the system simultaneously charge the second battery to prevent energy from being wastefully discharged from the first battery)
	
	The motivation is as same as described in claim 9 above. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Kim and Koizumi in view of Lee.

Regarding to claim 10, the combination of Park, Kim and Koizumi teaches the method of claim 9.
The combination of Park, Kim and Koizumi teaches the first battery receives the regenerative braking energy from the output voltage of the DC link terminal side of the inverter, and the second battery is charged by the output voltage of the DC converter as described above, but not explicitly disclose the controller is configured to operate the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first battery, and simultaneously operate the DC converter to adjust an output of the DC converter to become greater than a voltage of the second battery.

However, Lee teaches the controller is configured to operate the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first battery, and simultaneously operate the DC converter to adjust an output of the DC converter to become greater than a voltage of the second battery. ([Par. 0004], “uses the current from the motor(s) to charge the battery to achieve regenerative braking, thereby slowing down the vehicle. It should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” where this is interpreted as the output voltage of a source (such as output voltage from an inverter or a dc converter) needs to be higher than the voltage of the battery in order for the current to flow from the source to the battery)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Park, Kim and Koizumi to incorporate the teaching of Lee. The modification would have been obvious because “it should be further apparent to those killed in the art that in order to recharge the battery, one needs an inverter that increases the voltage from the motor to a value higher than the battery voltage, in order for the current to flow back into the battery” (Lee, [Par, 0004]).

Allowable Subject Matter
Claim 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668